PER CURIAM.
Defendant Sanchez filed a Sworn Motion to Dismiss an information charging him with sexual battery. Pursuant to Florida Rule of Criminal Procedure 3.190(d), the state filed a traverse. The trial court granted defendant’s motion, and the state appeals. We find that disputed issues of fact concerning the existence of a bona fide medical purpose require resolution by the finder of fact. See State v. Fuller, 463 So.2d 1252 (Fla. 5th DCA 1985); State v. Pentecost, 397 So.2d 711 (Fla. 5th DCA 1981); State v. Bryant, 373 So.2d 708 (Fla. 3d DCA 1979); State v. Hires, 372 So.2d 183 (Fla. 2d DCA 1979). The order is therefore reversed, and the cause is remanded for further proceedings.
Reversed and remanded.